Citation Nr: 1712208	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  04-30 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November 1975 to March 1976, from October 1977 to May 1979, and from August 1979 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, denying service connection for a low back disability.  The Veteran lives in Germany and jurisdiction over the claims file is held by the Foreign Case Division of the Pittsburgh RO.

In a March 2016 decision, the Board denied service connection for the Veteran's low back disability as secondary to the Veteran's service-connected left knee disability, as well as on a direct basis.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Remand, the Court vacated the March 2016 Board decision and remanded the matter for further development consistent with the Court opinion.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that his low back disability is caused or aggravated by his service-connected left knee disability.  

In the November 2016 Joint Motion for Remand, the parties agreed that the opinion in the October 2014 VA examination report was inadequate to address secondary service connection as it did not address whether the Veteran's low back disability could have been aggravated by his service-connected left knee disability.  VA must provide an examination that is adequate for rating purposes.  See, Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also, Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to the same VA 
examiner who conducted the October 2014 VA examination and request an addendum opinion.  If the same examiner is not available, the Veteran's claims file should be reviewed by another appropriate examiner.  The examiner should review the claims file and provide an addendum opinion for the following:

Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disability, to include degenerative changes to the lumbar spine, is aggravated by any service-connected disability, to include the Veteran's service-connected left-knee disability, and if so, the VA examiner should specify, to the extent possible, the degree of disability resulting from such aggravation. 

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to mere speculation, then a detailed medical explanation as to why this is so must be provided.

2. After completing the above actions, and any additional 
development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




